Citation Nr: 1713157	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of removal of a lump in the neck, to include as secondary to asthma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1966 to May 1968 and from September 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).  Jurisdiction was subsequently transferred to the RO in Houston, Texas.   

In January 2010, the Veteran testified at a hearing before a Decision Review Officer; in May 2011, he and his wife testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  

In September 2013, November 2014, and February 2016, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran's residuals of removal of a lump in the neck did not have its onset in service and is not otherwise related to service.

2.  The evidence of record does not show that the Veteran's residuals of removal of a lump in the neck was caused by or aggravated by his service-connected asthma.  


CONCLUSION OF LAW

The criteria for service connection for residuals of removal of a lump in the neck are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Letters sent to the Veteran in June 2007 and April 2016 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; Social Security Administration (SSA) records, and evidence submitted by the Veteran, including his lay statements and hearing testimony.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in November 2013, August 2014 January 2015, and April 2016.  The Board finds these examinations adequate in the aggregate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In September 2013, the Board remanded the Veteran's claim for a VA examination and procurement of outstanding service and VA treatment records.  The Veteran was afforded an examination in November 2013, and outstanding treatment records were associated with the record.  In November 2014, the Board remanded the claim for procurement of SSA treatment records and outstanding VA treatment records.  The Board also requested a new VA examination.  The Veteran was afforded the requested examination in January 2015.  SSA treatment records and outstanding VA treatment records were associated with the record.  Lastly, the Board remanded the claim in February 2016 for issuance of a VCAA letter and for a new VA examination to address the whether the Veteran's residuals of a neck lump removal was secondary to his service connected asthma.  In April 2016, a VCAA notice was issued and the Veteran was afforded a new VA examination.  Thus, the Board finds that the RO substantially complied with the remand instructions as any lack in compliance was addressed by the subsequent remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran testified during a Board hearing in May 2011, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Acting Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran asserts that he had a lump on his neck while in service.  He further reports that the lump was removed while in service, but continued to bother him since separation.  The Veteran also asserts that the residuals of his neck lump removal are related to the sinus problems experienced in service.  See May 2011 Hearing Transcript.  Further, the Veteran is service connected for asthma due to asbestos exposure and, in turn, has also asserted that his residuals of neck lump removal is secondary to his service-connected asthma.  See July 2014 Rating Decision.
   
As noted above, the first element of service connection requires medical evidence of a present disability.  Here, the evidence shows that the Veteran has a diagnosis of scar on the neck.  See November 2013 VA Examination Report.  The issue that remains disputed is whether the Veteran's residuals of removal of a lump in the neck is related to service or is proximately due to or aggravated by his service-connected asthma. 

The Veteran's service treatment records (STRs) are silent for complaints for or treatment for a lump of the neck.  The Veteran's post service treatment records are also silent for complaints or treatment for a lump of the neck.  

The Veteran was afforded a VA examination in November 2013.  The examiner diagnosed scar on the neck from 2006.  During the examination, the Veteran reported that he had a benign mass on his neck that had been surgically removed.  On physical examination, the examiner indicated that the Veteran had a scar on the crease of his neck/left shoulder.  In an August 2014 addendum opinion, the VA examiner found that the Veteran's neck scar was not related to chemical exposure in service.  The examiner reasoned that chemical exposure had been in the early 1970s, but that the lump was removed in the 1990's and that "[w]ith that much time between the two, the lump was less likely than not related to chemical exposure." 

Similarly, in a January 2015 VA examination report, the examiner opined that it is less likely than not that the Veteran's neck scar is due to active service.  As an initial matter, the examiner stated that there is no evidence of any residuals from the reported neck lump other than a painless, stable neck scar that has not caused any disfigurement.  The examiner reasoned as follows:

There is no objective evidence that the Veteran reported or was treated for a neck lump during active duty or during subsequent reserve service.  There are objective records, which appear quite detailed, noting appearance of multiple tattoos post-active duty, but not describing any neck (or other) scars.  All objective post-military treatment records are silent for any neck surgery or scars, spanning years 1998 - 2014.  Since the only records supporting a diagnosis of neck lump or neck lump removal are the Veteran's subjective statements, and the Veteran has given conflicting information on multiple issues in the file (such as diagnosis of a respiratory condition, descriptions of skin rashes, types of military duties performed, history of GI problems, etc.)  His reliability as a historian is questionable.  Therefore, more weight is given to the objective documentation.  

The examiner also opined that it was less likely than not that the Veteran's neck scar was due to or aggravated by his service-connected asthma.  However, rather than address whether the Veteran's lump was caused or aggravated by asthma, the VA examiner simply found that the Veteran did not have asthma.  Thus, in its prior remand, the Board found that this rationale was insufficient as to the secondary opinion because the record clearly showed that the Veteran had asthma and was  service connected for such.  
   
To address the Veteran's claim of entitlement to service connection on a secondary basis, the Veteran was afforded another VA examination in April 2016.  The examiner opined that it is less likely than not that the Veteran's residuals of neck lump removal are proximately due to the Veteran's service-connected asthma.  The examiner reasoned that based on a review of credible peer-reviewed literature, asthma is not recognized cause for neck masses.  Neck masses are not a recognized complication of severe asthma exacerbation.  

The examiner also opined that it is less likely than not that the Veteran's residuals of a left neck lump removal was permanently aggravated or worsened due to the Veteran's service connected asthma.  The examiner reasoned that the date of the onset of the neck lump and removal is not objectively documented in military or post military records except for the Veterans VA examination in 2013.  At that time, the examiner noted onset of the lump and removal as 2006.  At other times, the Veteran reported that the onset of the neck mass and resection occurred during active duty.  The examiner continued that review of all the available VA and private post-service records showed treatment in September 2013 for right lower lobe pneumonia.  He was given albuterol meter dose inhaler (MDI) as part of his treatment; he has not been given any refills for MDI since September 2013.  None of his STRs or post military records reported any diagnosis or treatment for asthma.  

In sum, the examiner found that there is no objective evidence to support the occurrence or any exacerbations of asthma or use of medication to treat asthma essentially including inactivity or any respiratory condition.  There is also no objective evidence of any treatment for neck complaints such as pain, swelling or masses in any of the clinical records.  Based on the discrepancies noted in historical information provided by the Veteran in the past, the examiner is inclined to give more weight to the objective records.  

The examiner concluded that since no changes had been noted for either claimed condition, it is less likely than not that the Veteran has residuals of a left neck lump which were permanently aggravated or worsened due to Veteran's service connected asthma.  The examiner also cited several medical authorities for her opinion.  

The Board finds that the VA examiners' opinions in aggregate are adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

After considering the totality of the evidence of record, the Board finds that service connection for residuals of removal of a lump in the neck is not warranted as there is no competent evidence linking any disability to the Veteran's military service, or to the Veteran's service-connected asthma.  In this regard, the service treatment records do not reflect any complaints or findings with respect a lump on the neck.  Moreover, the highly probative VA examinations with opinions have all determined that any current neck scar is not related to the Veteran's active service, or his asthma.  
  	
It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his neck scar or whether it was caused or aggravated by his service-connected asthma, because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Moreover, the Board finds the Veteran's current assertions of having a lump on his neck in service and pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although the Veteran reported that he had a lump on his neck in service, there is no evidence of such disorder.  The service treatment records do not reflect any lump.  Importantly, a May 1975 Reserve service examination, while documenting tattoos, is silent with respect to any lump on the neck or residual scar.  Moreover, in his contemporaneous report of medical history, the Veteran did not report any lump on his neck.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Further, given the nature of the described disorder and the fact that the Veteran now has a scar on his neck, it would seem that follow up Reserve service examinations would document a lump or residual scar.  Importantly, the Veteran has been inconsistent when reporting the development of the lump.  In this regard, he has reported that the lump occurred during active service.  However, in other statements, the Veteran indicated that the lump was not removed until from 1984 to 1994.  These inconsistencies weigh against his credibility.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he had a lump on his neck in service that was not removed until many years later and has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation in the Veteran's service treatment records; the lack of evidence for many years after service; and the fact that he has been inconsistent as to when the lump was removed to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  

In sum, no competent or credible evidence supports the conclusion that the Veteran's residuals of a neck lump removal had its onset in service, was in any way related to service, or was secondary to his service-connected asthma.  There was no diagnosis in service and there were no on-going complaints seen in the available post-service treatment records.  In addition, the competent medical evidence of record indicates that his claimed disability was not proximately due to or aggravated by his service-connected asthma.  

In light of the foregoing, the preponderance of the evidence weighs against a finding that the Veteran's residuals of removal of a lump in the neck was incurred in service or secondary to his service-connected asthma.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of removal of a lump in the neck, to include as secondary to asthma, is denied. 




____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


